DETAILED ACTION
This office action is responsive to application 16/716,110 filed on December 16, 2019.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on December 16, 2019 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	Claim 15 is indefinite as depending from claim 14 and not remedying the deficiencies of claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (US 2017/0272678).

Consider claim 1, Sakakibara et al. teaches:
	A comparator (figure 4) comprising: 
	a comparison circuit including a first transistor (81) configured to receive a ramp signal (REF, see figure 5, paragraph 0131) and a second transistor (82) configured to receive a pixel signal (SIG, see paragraph 0131), the comparison circuit configured to compare the ramp signal (REF) and the pixel signal (SIG) and output a comparison signal at an output node (i.e. output VCO in figure 4, paragraphs 0135 and 0138); and 
	an output swing control circuit coupled to the first transistor (81) and the second transistor (82), and the output swing control circuit including a current path to decrease an amount of current flowing through the second transistor (i.e. via operation of the current limiting unit, 63, figure 4, paragraphs 0144-0147).

	Consider claim 2, and as applied to claim 1 above, Sakakibara et al. further teaches that a current flowing in the current path has a value corresponding to a voltage difference between terminals of the first transistor (81) and the second transistor (82, i.e. corresponds to the mirrored current, paragraph 00147).

	Consider claim 3, and as applied to claim 1 above, Sakakibara et al. further teaches that terminals of the first transistor (81) and the second transistor (82) are coupled to a current source (85, see figure 4, paragraph 0128).

	Consider claim 4, and as applied to claim 1 above, Sakakibara et al. further teaches that the output swing control circuit is configured to maintain a voltage at the 

	Consider claim 5, and as applied to claim 1 above, Sakakibara et al. further teaches that the pixel signal is received from a pixel array (22, figure 1) including photoelectric conversion elements (21) each producing an electrical signal in response to light incident on the pixel array (see paragraphs 0118 and 0119).

	Consider claim 6, and as applied to claim 1 above, Sakakibara et al. further teaches that the output swing control circuit includes a third transistor (91) coupled to the first transistor (81) and the second transistor (82, see figure 4) and a fourth transistor (93) electrically coupled in serial configuration with the third transistor (91, see figure 4).

	Consider claim 20, Sakakibara et al. teaches:
	A comparator (figure 4) comprising: 
	a first mirror circuit (i.e. comprising transistors 83 and 84) coupled between a supply voltage (Vdd) and a second mirror circuit (i.e. comprising transistors 81 and 82, paragraphs 0129-0132); 
	the second mirror circuit (81, 82) configured to receive a ramp signal (REF, see figure 5, paragraph 0131) and a pixel signal (SIG, see paragraph 0131), compare the ramp signal (REF) and the pixel signal (SIG), and output a comparison signal at an output node (i.e. output VCO in figure 4, paragraphs 0135 and 0138); and 
.

Claims 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebihara (US 9,967,505).

	Consider claim 9, Ebihara teaches:
	An image sensing device comprising: 
	a pixel array (see figure 1) including photoelectric conversion elements (P1-Pn), each photoelectric conversion element configured to produce a pixel signal in response to light incident on the pixel array (see column 2, lines 32-44); 
	a ramp signal generator to generate a ramp signal (Vramp, column 3, lines 41-51); 
	a comparison circuit (110, figure 1, 210, figure 2) coupled to the pixel array (see figure 1) and the ramp signal generator (see Vramp, figure 2) to receive the pixel signal (Bitline, figure 2) and the ramp signal (Vramp, figure 2, column 3, lines 41-67), the comparison circuit configured to compare the ramp signal (Vramp) and the pixel signal (Bitline, column 3, lines 41-51); and 
	an output swing control circuit (cascade devices, 214, figure 2) coupled to the comparison circuit (see figure 2) and configured to maintain an output voltage (VOP) of 

	Consider claim 18, and as applied to claim 9 above, Ebihara further teaches that  an amount of current flowing in the output swing control circuit (214) corresponds to a difference between the ramp signal and the pixel signal (i.e. is the mirrored current, column 4, lines 1-36).

	Consider claim 19, and as applied to claim 9 above, Ebihara further teaches that  the output swing control circuit (214) functions as a clamping circuit to limit an output voltage of the comparison circuit (“the voltage swing of VOP is limited”, column 4, lines 15-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara (US 9,967,505) in view of Lebouleux et al. (US 2010/0231772).

	Consider claim 16 and 17, and as applied to claim 9 above, Ebihara does not explicitly teach a counting circuit coupled to the comparison circuit and configured to count a clock based on an output signal from the comparison circuit, and a memory coupled to the counting circuit and configured to store counting information from the counting circuit.
	Lebouleux et al. similarly teaches an image sensing device (figure 1) having a pixel circuit (Pi,j) and a comparator (CMP).
	However Lebouleux et al. additionally teaches that the image sensing device (figure 1) comprises a counting circuit (CPT) coupled to the comparison circuit (CMP) and configured to count a clock based on an output signal from the comparison circuit (see paragraphs 0024 and 0039), and a memory (MEM) coupled to the counting circuit 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensing device taught by Ebihara comprise a counting circuit and memory as taught by Lebouleux et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling digital pixel values to be recorded (Lebouleux et al., paragraph 0039).

Allowable Subject Matter
Claims 7, 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that the output swing control circuit enables the second transistor to operate in a saturation region for a larger range of change in the pixel signal as compared to a comparator without the output swing control circuit, in combination with the other elements recited in parent claim 1.



	Consider claim 10, the prior art of record does not teach nor reasonably suggest that the output swing control circuit includes: a first transistor having a source terminal coupled to a current source; and a second transistor having a drain terminal coupled to a drain terminal of the first transistor and a source terminal coupled to a voltage source, in combination with the other elements recited in parent claim 9.

	Claims 11-13 contain allowable subject matter as depending from claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nakahara (US 2018/0288345) teaches a comparator (see figure 8) having selectable current sources (212, 214, see figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696